UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): February 15, 2017 National Holdings Corporation (Exact name of registrant as specified in its charter) Delaware 001-12629 36-4128138 (State or other jurisdiction of incorporation) (CommissionFile Number) (I.R.S. Employer Identification No.) 410 Park Avenue, 14th Floor New York, NY (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (212) 417-8000 Not Applicable (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ☐ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ☐ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ☐ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ☐ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13a-4(c)) The information in this Current Report on Form 8-K, including Exhibit 99.1 attached hereto and the information therefrom incorporated in Item 2.02 by reference to such Exhibit 99.1, are being furnished, and shall not be deemed “filed,” for purposes of Section 18 of the Securities Exchange Act of 1934, as amended, or otherwise subject to liability under that section, nor shall they be deemed incorporated by reference in any filing under the Securities Act of 1933, as amended, except as shall be expressly set forth by specific reference in such a filing. Item 2.02. Results of Operations and Financial Condition. On February 15, 2017, National Holdings Corporation issued a press release announcing its financial results for its fiscal quarter ended December 31, 2016. A copy of the press release is furnished as Exhibit 99.1 to this Current Report on Form 8-K and is incorporated herein by reference. Item 9.01Financial Statements and Exhibits. Exhibit No. Description Press release of National Holdings Corporation issued February 15, 2017. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. National Holdings Corporation Date: February 17, 2017 By: /s/ Michael Mullen Name: Michael Mullen Title: Chief Executive Officer EXHIBIT INDEX Exhibit No. Description Press release of National Holdings Corporation issued February 15, 2017.
